Citation Nr: 9900169	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
the residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1996 from the New Orleans, 
Louisiana, Regional Office (RO). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he incurred residuals 
of a right knee injury while in service and therefore that he 
is entitled to service connection for this disorder.  He 
maintains that he has submitted new and material evidence in 
order to reopen this claim.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has submitted new 
and material evidence in order to reopen his claim for 
service connection for the residuals of a right knee injury.


FINDINGS OF FACT

1.  In a September 1982 decision, the Board denied the 
veterans claim for service connection for the residuals of a 
right knee injury. 

2.  The evidence submitted since the September 1982 Board 
decision is new and is so significant that it must be 
considered to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The September 1982 Board decision, which denied service 
connection for the residuals of a right knee injury is final.  
38 U.S.C.A. § 7104 (West 1991).

2.  The evidence received since the September 1982 Board 
decision, which denied service connection for the residuals 
of a right knee injury, is new and material, and the 
veterans claim for service connection for this disability 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  Service 
connection may also be granted for a chronic disease, i.e. 
arthritis, which becomes manifest to a compensable degree 
within one year after a veteran's separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998). 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the September 1982 
Board decision is briefly summarized.  The service medical 
records reflect that the veteran had several complaints of 
furunculosis of the lower right leg with purulent drainage.  
The September 1982 decision cites a May 1944 treatment note, 
which indicates that the veteran injured his right leg with a 
concluding diagnosis of an acute, moderately severe 
carbuncle.  The veterans separation examination showed no 
abnormality pertaining to the right knee.  The veteran 
subsequently submitted a February 1944 note, which indicates 
that he was placed on limited duty due to his right leg.

A May 1981 VA medical examination report indicated that the 
veteran stated that he had injured his right leg while in 
service due to falling out of a truck.  The right knee 
demonstrated a narrowing of the medial joint compartment with 
marginal osteophytes consistent with degenerative arthritis.  
The veteran was diagnosed with post-traumatic degenerative 
arthritis of the right knee.

In September 1982, the Board denied the veterans claim for 
service connection for a disability involving the right lower 
extremity.  The Board specifically found that the veterans 
degenerative arthritis of the right knee was not 
etiologically related to his period of active duty service.  
Accordingly, the September 1982 decision is final.  
38 U.S.C.A. § 7104.  However, the veteran may reopen his 
claim by submitting new and material evidence.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).  

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  The Court has summarized the law 
on the first step of the reopening process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellants claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In the October 1996 rating decision the RO denied the 
veterans claim on the basis that there was no reasonable 
possibility that the new evidence submitted in connection 
with the current claim would change the previous decision.  
This analysis as to a new and material claim was held invalid 
in Hodge.

Subsequent to the September 1982 Board decision the veteran 
has submitted numerous medical documents and written 
contentions.  These documents include both private and VA 
examination and treatment reports.  The Board notes that a 
January 1984 VA medical record indicates that the veteran 
reported that he had arthritis of the right knee as a result 
of accident in 1943 when he was thrown from a truck which 
started without warning.  He further stated that he was in 
the hospital for 8 days due to this injury.  The veteran 
underwent a total right knee arthroplasty in November 1993 
due to degenerative joint disease.  A January 1994 letter 
from a Dr. F. McClimans, D.O., has been associated with the 
claims folder.  This letter indicates that the veteran has 
been a patient of the doctors since October 1993, and that 
it is Dr. McClimans opinion that the veterans degenerative 
joint disease of the knee can be attributed to his original 
inservice injury.  The Board notes that the physicians 
letter mistakenly indicates that the veteran underwent a left 
knee replacement.  Subsequent VA records provide additional 
diagnoses of degenerative arthritis of the knees and status 
post right knee replacement.

The veteran has submitted VA and private medical records 
which were not of record at the time of the September 1982 
decision, and consequently the Board decides that he has 
submitted new evidence.  The next issue is whether the new 
evidence which has been associated with the claims folder is 
material to the veterans claim.  As stated above, the 
veterans claim was previous denied on the grounds that the 
current right knee disorder is not etiologically related to 
his period of active duty service. 

The Board specifically notes that the veteran has submitted a 
medical opinion that explicitly states that the veterans 
current right knee disorder is attributed to his inservice 
injury.  The new medical evidence of record is material, in 
that it addresses the issue at hand, specifically whether the 
veterans current right knee disorder is etiologically 
related to his period of active duty service.  The Board 
notes that the medical opinion does not appear to identify 
what objective findings were used to support the physicians 
conclusion.  However, the new medical evidence is clearly 
probative of a relationship between the veterans period of 
active duty service and his current right knee disorder, and 
is therefore so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge, 
supra.  Accordingly, the veterans claim is reopened.


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for the residuals of a 
right knee injury is reopened.


REMAND

As previously set forth, the Board has reopened the veterans 
claim for service connection for a right knee disability.  
Accordingly, the RO must now adjudicate this issue based on a 
de novo review of the record.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).  The Board is also of the opinion 
that a current and thorough VA examination would be of 
assistance in rendering a determination in this case.  Littke 
v. Derwinski, 1 Vet.App. 90, 92-93 (1990). 

The September 1982 decision by the Board also granted service 
connection for scars on the lower part of the right leg, and 
ankle resulting from eruptions of carbuncles and furuncles 
currently evaluated as noncompensable per the October 1996 
rating decision.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing facts pertinent to his claim, this 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all VA, military and private 
medical records pertaining to treatment 
for a right knee disability during and 
subsequent to service.  The RO should 
ensure that all of the veterans service 
medical records have been associated with 
the claims folder. 

The RO should thereafter obtain any other 
relevant records, which are not on file.  
The RO should notify the veteran that he 
may submit additional evidence, to 
include medical evidence and argument in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist in 
order to determine the nature, severity 
and etiology of any right knee disability 
and the severity of the service connected 
scars on the lower right leg and ankle 
resulting from eruptions of carbuncles 
and furuncles.  The examining physician 
must be provided with the veteran's 
claims file and a copy of this Remand in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed in service and 
post service medical history regarding 
any right knee disability. 

Following the examination and in 
conjunction with a review of the claims 
folder, the examining physician is 
requested to render an opinion as to 
whether it is as least as likely as not 
that any currently diagnosed right knee 
disorder is related to the veterans 
period of active duty or is causally 
related to or aggravated by the service 
connected scars.  Allen v. Brown, 7 Vet. 
App. 493 (1995).  The examiner should 
provide a complete rationale for any 
opinion expressed.

3.  The RO should inform the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4.  Thereafter, the RO should formally 
readjudicate the issue in appellate 
status on a de novo basis, to include 
service connection on a secondary basis.  
If the decision with respect to the claim 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case, which includes the law and 
regulations regarding service connection 
on direct and secondary bases, and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
